Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted claiming the benefit of U.S. Provisional Application No. 62/929,700, filed on November 1, 2019, which papers have been placed of record in the file.	
Information Disclosure Statement
	The information disclosure statement submitted on April 26, 2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya).
Consider claim 1 (and similarly applied to claim 11).  Hein discloses a method comprising: 
obtaining one or more source images as image data at an edge device (2.2. Terrain Aware Image Clipping (TAC), first sentence, fig. 1, read as each captured aerial image represents a particular area on ground, called the footprint of that image);  
segmenting the one or more source images to generate a plurality of segments (2.2. 
Terrain Aware Image Clipping (TAC), second paragraph, read as for every captured image, this algorithm determines the minimal rectangular region of interest (ROI) such that the overlapping 
determining a priority order for the plurality of segments (2.6 Data Link Transmission Chain, third paragraph, read as depending on application and priority of image data packages, the stack type of buffer can be chosen as last-in-first-out (LIFO) or first-in-first-out (FIFO) buffer); and 
transmitting the plurality of segments to a remote computing device in the priority order (2.6 Data Link Transmission Chain, first paragraph, third paragraph, fig. 8, read as transmitting the prioritized compressed image data from the aircraft platform to the ground station).
Hein discloses using jpeg compression but fails to explicitly teach wherein the plurality of segments are generated as spatial components generated by spatial decomposition of the one or more source images and/or frequency components that are generated by frequency decomposition of the one or more source images. 
However, Krishnapura Subbaraya teaches wherein the plurality of segments are generated as spatial components generated by spatial decomposition of the one or more source images and/or frequency components that are generated by frequency decomposition of the one or more source images (fig. 3, paragraphs 18, 27, 31, read as creating a plurality of segments for the image based on the feature hierarchy, where the feature hierarchy may be generated based on relative spatial properties of each feature.  Krishnapura Subbaraya further teaches a processor and memory as is recited in independent claim 11 (paragraph 5)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
Consider claims 6 and 15 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose wherein the spatial components are generated via at least one of human input or a machine learning algorithm trained on labeled visual features (Hein; (2.2. 
Terrain Aware Image Clipping (TAC), second paragraph, Krishnapura Subbaraya; fig. 3, paragraphs 18, 27, 31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Krishnapura Subbaraya into the invention of Hein in order to improve accuracy of extracting data from an image.
 	Consider claims 8 and 17 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose wherein the priority order is determined by performing an operation on each component which returns an indication, applying an application sensitivity algorithm to add noise or perform quality degradation on each component (Hein; 2.6 Data Link Transmission Chain, third paragraph). 
 	Consider claims 9 and 18 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose wherein the plurality of source images are filtered to select a subset of the plurality of source images to segment and transmit (Hein; fig. 1). 
 	Consider claims 10 and 19 and as applied to claims 9 and 18, respectively.  Hein and Krishnapura Subbaraya disclose wherein the subset of the plurality of source images are images of a target object for analysis (Hein; fig. 2). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya) in view of Kaburagi (US PGPUB 2005/0083552 A1).
Consider claims 2 and 12 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose the claimed invention but fail to teach wherein the frequency decomposition is a degradation of image quality. 
	However, Kaburagi teaches wherein the frequency decomposition is a degradation of image quality (paragraph 27).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kaburagi into the invention of Hein and Krishnapura Subbaraya in order to easily correct image imperfections to increase image quality.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya) in view of Gupta (US PGPUB 2014/0056519 A1).
	Consider claims 3 and 13 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose the claimed invention but fail to teach wherein the frequency decomposition is a decomposition of a frequency of visual characteristics of the one or more source images. 
	However, Gupta teaches wherein the frequency decomposition is a decomposition of a frequency of visual characteristics of the one or more source images (paragraph 3).
.
Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya) in view of Wang et al. (US PGPUB 2019/0164314 A1, hereinafter Wang).
Consider claims 4 and 14 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose the claimed invention but fail to teach wherein the one or more source images are encoded in a compression format that supports the frequency decomposition. 
However, Wang teaches wherein the one or more source images are encoded in a compression format that supports the frequency decomposition (paragraph 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of Hein and Krishnapura Subbaraya in order to represent the images in fewer bits.
 	Consider claim 5 and as applied to claims 4.  Hein, Krishnapura Subbaraya, and Wang disclose wherein the compression format is one of JPEG XR, JPEG 2000, and AV1 (Wang; paragraph 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang .
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya) in view of Matsuda (US PGPUB 2011/0001994 A1, hereinafter Matsuda).
Consider claims 7 and 16 and as applied to claims 1 and 11, respectively.  Hein and Krishnapura Subbaraya disclose the claimed invention but fail to teach wherein when generating the plurality of segments, the plurality of frequency components are generated first, followed by the plurality of spatial components for each of the plurality of frequency components. 
However, Matsuda teaches wherein when generating the plurality of segments, the plurality of frequency components are generated first, followed by the plurality of spatial components for each of the plurality of frequency components (paragraph 92). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Matsuda into the invention of Hein and Krishnapura Subbaraya in order to increase compression efficiency.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hein et al., “Integrated UAV-Based Real-Time Mapping for Security Applications” (hereinafter Hein) in view of Krishnapura Subbaraya et al. (US PGPUB 2019/0355099 A1, hereinafter Krishnapura Subbaraya) in view of Kane (US PGPUB 2004/0032882 A1).
Consider claim 20.  Hein discloses a method comprising: 

segmenting the one or more source images to generate a plurality of segments (2.2. 
Terrain Aware Image Clipping (TAC), second paragraph, read as for every captured image, this algorithm determines the minimal rectangular region of interest (ROI) such that the overlapping areas between adjacent footprints are minimized while maintaining a seamless coverage of the captured area between the two clipped images);  
determining a priority order for the plurality of segments (2.6 Data Link Transmission Chain, third paragraph, read as depending on application and priority of image data packages, the stack type of buffer can be chosen as last-in-first-out (LIFO) or first-in-first-out (FIFO) buffer); and 
transmitting the plurality of segments to a remote computing device in the priority order (2.6 Data Link Transmission Chain, first paragraph, third paragraph, fig. 8, read as transmitting the prioritized compressed image data from the aircraft platform to the ground station).
Hein discloses using jpeg compression but fails to explicitly teach wherein the plurality of segments are generated as spatial components generated by spatial decomposition of the one or more source images and/or frequency components that are generated by frequency decomposition of the one or more source images. 
However, Krishnapura Subbaraya teaches wherein the plurality of segments are generated as spatial components generated by spatial decomposition of the one or more source images and/or frequency components that are generated by frequency decomposition of the one or more source images (fig. 3, paragraphs 18, 27, 31, read as creating a plurality of segments for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Krishnapura Subbaraya into the invention of Hein in order to improve accuracy of extracting data from an image.
Hein and Krishnapura Subbaraya disclose the claimed invention but fail to teach obtaining one or more audio data and segmenting the one or more audio data to generate a plurality of segments.
However, Kane teaches obtaining one or more audio data and segmenting the one or more audio data to generate a plurality of segments (fig. 2, paragraphs 21, 43, read as receiving an audio file and segmenting the file by time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kane into the invention of Hein and Krishnapura Subbaraya in order to reduce bandwidth by providing smaller size files.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window

		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        August 12, 2021